Citation Nr: 0010398	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-19 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 27, 
1998 for the grant of service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from August 1974 to August 23, 
1977.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision dated in June 1998 from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO established service connection for a 
back disability, effective March 3, 1998.  

The Board notes that in his substantive appeal, VA Form 9, 
received in December 1998, the veteran indicated that he 
desired to attend a hearing both before a Member of the Board 
and before a local Hearing Officer at the RO in New York.  In 
July 1999, a personal hearing before a local Hearing Officer 
was held.  At the hearing, the veteran was informed that he 
was entitled to a Travel Board Hearing.  In a statement dated 
in September 1999, the veteran renewed his request for a 
Travel Board Hearing.  The veteran withdrew his request for a 
Travel Board Hearing by letter received in February 2000.  


FINDINGS OF FACT

1.  The veteran was separated from service on August 23, 
1997.  

2.  The RO received an informal claim establishing the 
veteran's intent to seek service connection for a back 
disability on February 27, 1998, with a formal claim received 
March 3, 1998.  

3.  A VA examination report shows that the veteran was 
evaluated for chronic lower back pain and muscle spasm in 
April 1998.  




CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for low back pain earlier than February 27, 1998, 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.157, 3.400(o)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
and was treated for back pain on several occasions during 
service.  In June 1975, the veteran was diagnosed with a 
muscle strain of the cervical spine.  In March 1976, he 
sustained a lumbosacral strain.  On the accompanying medical 
history to the separation examination, dated in July 1977, 
the examiner noted a history of back pain, not otherwise 
specified and a diagnosis of spondylolysis of L-5.  Slight 
narrowing of L-4 and L-5 was noted.  

The claims file contains a Veteran's Application for 
Education Benefits, received at the RO on August 6, 1980.  
That form contains a section "Veterans Administration 
Benefits Previously Applied For," which includes the 
category "Disability Compensation or Pension." The veteran 
did not indicate that he had ever applied for such benefits.  
The form also asks: "VA office where records are located (if 
known)."  No location was entered.  

In a statement dated February 18, 1998 and received by the RO 
on February 27, 1998, the veteran referred to an attached 
copy of AF Form 452, stating that such was filed with the 
Buffalo RO on August 17, 1977 and that there was "never any 
feedback on this."  The copy of AF Form 452, Serviceman's 
Statement Concerning Application for Compensation from the 
Veteran's Administration, signed by the veteran and bearing 
the date August 16, 1977, indicates that on that date he had 
filed an application for disability compensation and that his 
medical records were forwarded to the Buffalo VARO.  A 
handwritten notation on the form is "45 days." 

A Veteran's Application for Compensation or Pension was 
received on March 3, 1998.  On the application the veteran 
indicated that he had previously filed a claim for 
compensation and in response to instructions to identify the 
RO having his records if known, he wrote "Buffalo RO 21 526 
e from 8/17/77."  He indicated that he was claiming service 
connection for a back disability.  He also made a notation on 
the form that appears to indicate he filled a claim for his 
back condition at the time of his separation examination.  

The veteran presented for a VA spine examination in April 
1998 which showed a back disorder.  Service connection was 
granted for lower back pain by a Jun 1998 rating decision, 
effective from March 3, 1998.  

Pursuant to the RO's April 1998 request, the National 
Personnel Records Center (NPRC) forwarded the veteran's 
service medical records to the RO.  

In a July 1998 statement, submitted with another copy of AF 
Form 452, the veteran stated that the AF Form 452 proved his 
back injury was previously claimed through the Buffalo RO on 
August 17, 1977.  He stated that personnel at the Offutt Air 
Force Base told him at separation that VA would contact him 
within 45 days but hat he was never contacted by anyone 
regarding his application, stating that his address had 
remained the same for five years after separation.  He 
requested an effective date of August 24, 1977.  

In a Statement of the Case, the RO advised the veteran that 
the effective date for service connection for lower back pain 
had been established as February 27, 1998, date of receipt of 
his informal claim.  

In his substantive appeal, VA Form 9, dated in December 1998, 
the veteran stated that he filed his application for service 
connection while in service in 1977.  He claimed that 
notwithstanding the fact that the Air Force or the VA might 
have lost the application, he should receive the benefit of 
the doubt and be given an effective date of August 17, 1977.  
He further stated that " it really would be reaching" to 
think he had somehow scraped up an old AF 452 at this late 
juncture and requested that the facts be honored.   

At a hearing before a local Hearing Officer in July 1999, the 
veteran submitted a copy of the AF Form 452 dated in August 
1977, which was already of record.  The veteran testified 
that he injured his back during service and was separated 
from service on August 23, 1977.  He claimed that on August 
16, 1977 he filled out an application for compensation for 
his back condition and signed the completed form the 
following day.  He stated that he did not send in the form 
but was given a carbon copy by a sergeant who told him that 
he would be contacted within 45 days regarding his 
application; when he did not hear from VA at the end of 45 
days he assumed that "somebody looked at the file and there 
was nothing there."  The veteran also testified that a 
sergeant was supposed to send in the VA application.  The 
veteran testified that the address listed at separation 
remained his current address for two or three years after 
separation.  The veteran's representative indicated that he 
had twice requested records pertaining to the veteran from 
the in Buffalo.  He claimed that while the RO acknowledged 
receipt of the requests, no records were forthcoming.  

A report of contact, dated in August 1999, shows the RO in 
New York, New York requested that the RO in Buffalo, New York 
check the files for mail pertaining to the veteran.  The RO 
in Buffalo indicated that no mail was found.  

In a statement dated in September 1999, the veteran stated 
that he injured his back during service.  He claimed service 
connection retroactive to the day after he separated from 
service.  





Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 3.400(b) (2) 
(1999).



Analysis

The veteran contends that he is entitled to an effective date 
for service connection for a back condition back to the time 
of his discharge from service.  He argues a claim was made at 
separation in August 1977, thus warranting an earlier 
effective date for the grant of service connection. 

In support of his claim for an earlier effective date the 
veteran has submitted copies of AF Form 452, bearing the date 
August 17, 1977, which indicates that on that date he had 
filed a claim for compensation and that his medical records 
were forwarded to the Buffalo VARO.  Clearly, his medial 
records were not forwarded to the RO at that time since the 
RO had to request them from the NPRC in conjunction with the 
claim received in 1998.  

Despite the veteran's contention that he filed for 
compensation in 1977, no claim was received until February 
1998.  While producing a copy of AF Form 452 dated August 17, 
1977, indicating that on that date he had filed a claim, the 
veteran has not produced a copy of the VA claims form that he 
states he filled out in August 1977 nor has he stated that 
he, himself, sent the claims form to the VA.  Additionally, 
the Board notes with interest the application for education 
benefits received from the veteran in August 1980, on which 
the veteran was asked whether he previously had applied for 
various VA benefits, including "disability compensation or 
pension."  He did not indicate that he had applied for such 
benefits.  Nevertheless, just as he may have believed that 
the Air Force sent his service records to the Buffalo VARO in 
1977, when in fact the records were not sent to the RO, the 
veteran also may have believed that an application for 
disability benefits had been forwarded to VA by the Air 
Force.  However, there is no indication that any 1977 
application for compensation was received by the VA or, for 
that matter, actually placed in the mail.  

The Board notes the representative's argument that the carbon 
copy (AF Form 452) produced at the hearing shows that the 
veteran was entitled to service connection from separation.  
However, the fact that the veteran has the carbon copy in his 
possession does not negate the requirement that a claim be 
filed with VA.  The veteran's testimony as to why he did not 
inquire about the claim that purportedly was submitted in 
1977 is noted; however, it would have been logical to inquire 
about a pending before 20 years elapsed.  

Service connection was granted based on the veteran's an 
informal claim received on February 27, 1998.  Therefore, the 
case is governed by criteria pertinent to effective dates for 
original claims.  Under those criteria, the effective date of 
an award of disability compensation based on an original 
claim shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(i) &(ii).  For an effective date back to 
the day following discharge from service, the veteran's 
original claim would have had to be received by VA within one 
year after separation.  The currently assigned effective date 
is the earliest date permitted by law under the circumstances 
of this case.  


ORDER

Entitlement to an effective date prior to February 27, 1998, 
for a grant of service connection for a back disability is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


